Citation Nr: 0401133	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
subtotal gastric resection, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from January 1942 to 
November 1942.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  At present, the case is before the 
Board for appellate review.

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before a hearing officer in March 
2003.  A copy of the hearing transcript issued following the 
hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's subtotal gastric resection is not 
characterized by severe pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health; or 
evidence of severe postgastrectomy syndrome associated with 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for subtotal gastric resection have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.112- 4.114, Diagnostic Codes 7305, 7308 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via an April 2002 RO letter, the April 2002 rating decision, 
the October 2002 statement of the case, and the June 2003 
supplemental statement of the case.  Furthermore, via the 
April 2002 RO letter, the October 2002 statement of the case, 
and the June 2003 supplemental statement of the case, the 
veteran was given specific information with respect to the 
VCAA and of the changes in the law and VA duties pursuant to 
the enactment of the VCAA.  The veteran was informed that the 
VA would assist him by providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
regarding his claim.  He was also advised of the evidence 
needed from him.  The notification requirement has therefore 
been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including the veteran's records from 
the Jackson VA Medical Centers, and his VA examination 
reports dated April 2002 and March 2003.  No additional 
records which need to be obtained have been identified by the 
veteran.  Furthermore, the veteran was given the opportunity 
to present testimony at a hearing on appeal in March 2003.  
Thus, the duty to assist requirement has been satisfied as 
well.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, as noted above, via the 
April 2002 RO letter and the October 2002 statement of the 
case, the veteran was given specific information with respect 
to the VCAA and of the changes in the law and VA duties 
pursuant to the enactment of the VCAA.  As these documents 
are dated more than one year prior to the present Board 
decision, the VA has complied de facto with the statutory 
one-year period provided for the veteran's response to the 
VCAA notice.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, in an April 1944 rating decision, the veteran 
was granted service connection for duodenal ulcer and was 
assigned a 10 percent rating, effective July 1943.  
Subsequently, in a February 1951 rating decision, the 
veteran's award was increased to 20 percent under Diagnostic 
Code 7305, effective January 1951.  Following various awards 
of temporary total disability ratings, in a November 1956 
rating decision, the veteran's disability was recharacterized 
as subtotal gastric resection, and the award was increased to 
a 40 percent rating under Diagnostic Code 7308, effective 
January 1957.  At present, the veteran is seeking an 
increased rating in excess of 40 percent.

With respect to the applicable law, during the pendency of 
this appeal in May 2001, effective July 2, 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
ratings of the digestive system.  66 Fed. Reg. 29,488 (May 
31, 2001) (codified as amended at 38 C.F.R. § 4.114).  
However, because the amendment did not change the particular 
codes that are applicable to the veteran's claim, which are 
7305 and 7308, the Board need not analyze the claim pursuant 
to the revised portions of the regulation.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (2003).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 38 
C.F.R. § 4.114 (2003).

Under Diagnostic Code 7305, a 40 percent evaluation is 
granted for moderately severe duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation is assigned for severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  See 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2003).

Under Diagnostic Code 7308, a 40 percent evaluation is 
warranted for moderate postgastrectomy syndrome with less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  A 60 percent evaluation is assigned for severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  See 
38 C.F.R. § 4.114, Diagnostic Code 7308 (2003).

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  See 38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included a 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as will be discussed below, 
clinically significant weight loss has essentially not been 
shown to be a manifestation of the veteran's subtotal gastric 
resection.  Consequently, the Board will only briefly discuss 
and compare below the old and new criteria for weight loss.  

In this case, the medical evidence includes treatment records 
from the Jackson VA Medical Center (VAMC) dated from the mid 
1950s to May 2003.  Specifically, the Board notes that the 
records dated from January 2002 to May 2003 describe the 
treatment the veteran has received for various health 
problems, including problems with his lower extremities, 
cataracts and gastrointestinal problems.  January 2003 
notations describe that the veteran underwent an 
esophagram/upper gastrointestinal series which showed a small 
sliding hiatal hernia without demonstrated reflux, tertiary 
contractions of  esophagus (common for the patient's age), 
and evidence of mild gastritis with normal appearance 
gastrojejunostomy site, the examination being otherwise 
normal.  Additionally, April 2003 notations show that a 
nutritional screening for the veteran indicated no recent 
changes in appetite, no unintentional weight gain or loss of 
5 pounds in one month, and that he was on a special 2000 
calory diet.

An April 2002 VA examination report indicates that the 
veteran was 82 years old, complained of pain in the 
epigastric area after eating approximately twice per week.  
He further reported that he could not eat big meals and that, 
ever since his surgery, he eats three meals a day with snacks 
in between and that he has occasional nausea/vomiting.  Also, 
he noted that he has constipation and takes milk of magnesia 
and mineral oil nightly.  However, he had no history of 
diarrhea or blood in his stool, but had some dark black 
stools about once per week and generally ate turnips once a 
week, although had no sweating or syncope with these spells.  
Upon examination, the veteran was found to be 5'5" tall 
weighing 144.8 pounds (same weight being the maximum in the 
prior year), and well developed and nourished.  He had 
tenderness in the epigastric area with no rebound tenderness 
and well healed left paramedian scar and a right upper 
quadrant cholecystectomy scar.  The veteran's diagnosis was 
status post subtotal gastric resection for ulcer disease.

Furthermore, a March 2003 VA examination report notes the 
veteran reported having gas and pressing/grabbing/nagging-
like pain in the epigastric area after eating, which occurred 
daily but not with every meal.  He had been on Rabeprazole 
since December without success, and although his weight was 
stable, his appetite varied.  He also reported having nausea 
once a week and vomiting once every two weeks, and that he 
avoided fried foods and ate a light supper at about 5:00 p.m.  
Additionally, he sleeps on two pillows but wakes up nightly 
and has to sit up for about one hour and take Maalox for 
relief.  As well, has dizziness if he stands too fast, lays 
down after lunch for "relaxation", has some sweating 
associated with pain and shortness of breath about once or 
twice a month.  Upon examination, the veteran was found to be 
5'5" tall weighing 147.8 pounds (same weight being the 
maximum in the prior year), and well developed and nourished.  
He had tenderness in the epigastric area, but no rebound 
tenderness.  The examiner further noted that a January 2003 
upper gastrointestinal study showed a small hiatal hernia 
without reflux and that his status was post partial 
gastrectomy and gastrojejunostomy with mild hypertrophic 
gastritis.  The veteran's diagnoses were status post subtotal 
gastric resection for ulcer disease, small sliding hiatal 
hernia with gastroesophageal reflux disease by history, and 
mild hypertrophic gastritis.  Lastly, the examiner commented 
that the veteran had no anemia and that his weight had been 
stable, weighing 142.8 pounds on his last VA examination in 
April 2002.    

Finally, the evidence includes records dated September 2002 
from H. Knight, M.D., which describe the treatment the 
veteran received for bronchitis.

In March 2003, the veteran, accompanied by his accredited 
representative, presented testimony at a hearing on appeal 
before a Decision Review Officer at the RO.  At that time, 
the veteran testified that the symptoms attributable to his 
service-connected disability included occasional constipation 
and nausea, as well as pain in the epigastric area.  He 
further noted that he takes Maalox and mineral oil 
approximately twice a week.  The veteran also pointed out 
that his weight stays about the same at 140 pounds.     

Applying the criteria of Diagnostic Code 7305 to the facts of 
this case, the Board finds that, the veteran's disability 
simply is not characterized by severe duodenal ulcer with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  As well, applying the 
criteria of Diagnostic Code 7308 to the facts of this case, 
the Board finds that, the veteran's disability simply is not 
characterized by severe postgastrectomy syndrome associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia. 

Specifically, although the veteran reports some diarrhea, 
pain in the epigastric area daily but not with every meal, 
nausea once a week and vomiting about every two weeks, per 
the last two VA examination reports in April 2002 and March 
2003, he is 5'5" tall weighing between 144.8 and 147.8 
pounds for the past two years, and well developed and 
nourished.  The veteran's disability simply does not present 
evidence of recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health; or evidence of severe 
postgastrectomy syndrome associated with circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  As such, the 
preponderance of the evidence simply does not show that the 
service-connected subtotal gastric resection meets the 
criteria for a disability evaluation in excess of 40 percent 
under Diagnostic Codes 7305 or 7308.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7308 (2003).

Additionally, the Board notes that the evidence does not show 
the veteran has suffered a considerable amount of weight 
loss, such as a loss greater than 20 percent of the 
individual's baseline weight sustained per three months or 
longer, per 38 C.F.R. § 4.112 (2003).  As well, the evidence 
does not show that he has had appreciable weight loss which 
has been sustained over a period of time, taking into 
consideration his standard age and height, weight tables, and 
his individual predominant weight pattern as reflected by the 
records.  38 C.F.R. § 4.112 (2003).  As a matter of fact, as 
discussed above, the veteran is 5'5" tall weighing between 
144.8 and 147.8 pounds for the past two years, and well 
developed and nourished. 

Hence, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
evaluation in excess of 40 percent for subtotal gastric 
resection.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) is warranted.  In the instant case, 
however, the evidence does not show that the above addressed 
service-connected disability causes marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the service-connected 
disability addressed in this decision, per se, is productive 
of marked interference with employment.  In this respect, the 
law is clear that only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on this issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  To the extent that the claimant may experience 
functional impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of a higher 
rating on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 40 percent for subtotal 
gastric resection is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



